08/11/2017
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON

   STATE OF TENNESSEE v. ANGELA CARRIE PAYTON HAMM and
                     DAVID LEE HAMM

                            Circuit Court for Obion County
                                   No. CC-16-CR-15
                        ___________________________________

                            No. W2016-01282-CCA-R3-CD
                        ___________________________________


JOHN EVERETT WILLIAMS, J., concurring.

       I concur in the majority opinion, but I write separately to express my views
regarding the additional issues that arise from warrantless, suspicionless searches of
probationers conducted pursuant to a condition of probation.

                  Totality of the Circumstances/Reasonable Suspicion

       I believe that at a minimum, reasonable suspicion is required before the State may
conduct a warrantless search of a probationer who is subject to a warrantless search
requirement as a condition of probation. While neither the United States Supreme Court
nor the Tennessee Supreme Court have addressed whether something less than reasonable
suspicion would permit searches of probationers, both courts have addressed the issue as it
related to parolees. See Samson v. California, 547 U.S. 843 (2006); State v. Turner, 297
S.W.3d 155 (Tenn. 2009).

       Samson involved a challenge by a parolee to a California law requiring every
prisoner eligible for parole to “‘agree in writing to be subject to search or seizure by a
parole officer or other peace officer at any time of the day or night, with or without a search
warrant and with or without cause.’” 547 U.S. at 846 (quoting Cal. Penal Code Ann. §
3067). The issue before the Court was “whether a suspicionless search, conducted under
the authority of this statute, violates the Constitution.” Id. The Court held that the statute
was constitutional under the Fourth Amendment. Id. at 857.

       The Court noted that “parolees have fewer expectations of privacy than
probationers, because parole is more akin to imprisonment than probation is to
imprisonment.” Id. at 850. The Court further noted that “‘[t]he essence of parole is
release from prison, before the completion of sentence, on the condition that the prisoner
abides by certain rules during the balance of the sentence.’” Id. (quoting Morrisey v.
Brewer, 408 U.S. 471, 477 (1972)). Applying the totality of the circumstances approach,
the Court concluded that searches under the California law were constitutional. Id. at 852.
The Court stated, “Examining the totality of the circumstances pertaining to petitioner’s
status as a parolee, ‘an established variation on imprisonment,’ … including the plain terms
of the parole search condition, we conclude that petitioner did not have an expectation of
privacy that society would recognize as legitimate.” Id.

       The Court concluded that the State’s interests were substantial, reasoning that

       a State has an “‘overwhelming’ interest” in supervising parolees because
       “parolees … are more likely to commit future criminal offenses.”
       Similarly, this Court has repeatedly acknowledged that a State’s interests in
       reducing recidivism and thereby promoting reintegration and positive
       citizenship among probationers and parolees warrant privacy intrusions that
       would not otherwise be tolerated under the tolerated under the Fourth
       Amendment.

Id. at 853 (quoting Pa. Bd. of Prob. and Parole v. Scott, 524 U.S. 357, 365 (1998)). The
Court recognized that “[t]he California Legislature has concluded that, given the number of
inmates the State paroles and its high recidivism rate, a requirement that searches be based
on individualized suspicion would undermine the State’s ability to effectively supervise
parolees and protect the public from criminal acts by reoffenders,” and agreed that the
conclusion made “eminent sense.” Id. at 854. The Court further reasoned that
“[i]mposing a reasonable suspicion requirement … would give parolees greater
opportunity to anticipate searches and conceal criminality.” Id.

       In Turner, the Tennessee Supreme Court held that “parolees who are subject to a
warrantless search condition may be searched without reasonable or individualized
suspicion.” 297 S.W.3d at 157. Unlike Sampson, the holding was not based upon a
statute that authorized warrantless searches of parolees. Rather, the parolee in Turner
signed a document which provided that she “agree[d] to a search, without a warrant, of
[her] person, vehicle, property, or place of residence by any Probation/Parole Officer or
law enforcement, at any time.” Id.

       Our supreme court discussed the holding in Sampson that warrantless, suspicionless
searches of parolees subject to a warrantless search condition did not violate the Fourth
Amendment and concluded that such searches also did not violate the Tennessee
Constitution. Id. at 162-66. The court concluded that the analysis in Samson “strikes the
correct balance between the severely diminished privacy interests of a convicted felon
serving the remainder of his or her sentence on parole release in the community, and
                                            -2-
society’s interests in both reintegrating that felon and protecting itself against recidivism.”
Id. at 165.

        In examining the nature of parole, the court recognized that “[o]n the continuum of
possible punishments and reductions in freedoms, parolees occupy a place between
incarcerated prisoners and probationers.” Id. at 162. The court recognized that while on
parole, parolees remain under the confinement of their sentences and in the legal custody of
the warden and are subject all of the conditions of their parole. Id. at 163 (citations
omitted). The court noted that rather than a right, parole is a privilege that the State “may
accord to persons incarcerated for committing serious felonies in spite of worrisome
statistics of recidivism.” Id. at 165. The court stated that “this very real danger of
recidivism” must be taken into account in determining the constitutional parameters of
what is “reasonable” for parolees. Id.

        The court concluded that “[a]lthough a parolee’s constitutional protections against
unreasonable searches may not be extinguished as completely as those of incarcerated
prisoners, parole status is a ‘powerful circumstance’ much more akin to incarceration than
probation or freedom in determining the reasonableness of a search.” Id. (footnotes and
citations omitted). In reaching this conclusion, the court cited with approval a concurring
opinion in United States v. Crawford, which explained that in contrast to probationers,
parolees “‘have been sentenced to prison for felonies and released before the end of their
prison terms’” and are “‘deemed to have acted more harmfully than anyone except those
felons not released on parole.’” Id. at 165-66 (quoting United States v. Crawford, 372
F.3d 1048, 1077 (9th Cir. 2004) (en banc) (Kleinfeld, J., concurring)). The court held that
“[a] parole condition requiring that the parolee submit to warrantless searches is reasonable
in light of the parolee’s significantly diminished privacy interests; the goals sought to be
attained by early release; and society’s legitimate interest in protecting itself against
recidivism.” Id. at 166. The court employed the totality of the circumstances approach
to determine whether the search of the parolee’s home was reasonable and held that a
“suspicionless search of a parolee subject to a warrantless search condition, and which is
conducted out of valid law enforcement concerns, is not unreasonable.” Id. at 167. The
court, however, was careful to note that its resolution of the issue of warrantless searches of
parolees pursuant to a condition of parole did not require the court to resolve the issue as it
related of probationers. Id. at 162 n.4.

      There is a conflict among jurisdictions regarding the constitutionality of a
warrantless search absent reasonable suspicion of a probationer who is subject to
warrantless searches as a condition of probation. Some jurisdictions have held that the
warrantless search of a probationer subject to a warrant search condition was constitutional
even absent reasonable suspicion based on the totality of the circumstances. See, e.g.
United States v. Williams, 650 Fed. App’x. 977, 980 (11th Cir. 2016) (holding that the
                                             -3-
suspicionless search the home of a probationer subject to a warrantless search provision
was constitutional where the search was conducted primarily by probation officers);
United States v. Tessier, 814 F.3d 432, 434-35 (6th Cir. 2016) (upholding a warrantless
search of a Tennessee probationer’s residence that was not based on reasonable suspicion
where the probationer was subject to a warrantless search condition and the search served a
legitimate law enforcement or probationary purpose); United States v. King, 736 F.3d 805,
810 (9th Cir. 2013) (concluding that “a suspicionless search, conducted pursuant to a
suspicionless-search condition of a violent felon’s probation agreement, does not violate
the Fourth Amendment”); State v. Adair, 383 P.3d 1132, 1135-38 (Ariz. 2016) (holding
that a search of a probationer’s home, conducted by probation officers pursuant to valid
probation conditions, need not be supported by reasonable suspicion but declining to
address the constitutionality of the same search conducted by law enforcement instead of
probation officers); State v. Vanderkolk, 32 N.E.3d 775, 779 (Ind. 2015) (concluding that
the holding in Samson also applies to probationers and community corrections
participants).

       Other jurisdictions have held that warrantless searches of probationers subject to a
warrantless search condition must be supported by reasonable suspicion. See, e.g. State v.
Bennett, 200 P.3d 455, 463 (Kan. 2009) (holding that a probationer may not be searched by
a probation or law enforcement officer absent reasonable suspicion and that a condition
imposed by the trial court subjecting the probationer to random, suspicionless searches was
unconstitutional); State v. Cornell, 146 A.3d 895, 909 (Vt. 2016) (declining to extend
Sampson to searches of probationers and holding that “reasonable suspicion for search and
seizure imposed on probationers is required by the Fourth Amendment”); see also State v.
Ballard, 874 N.W.2d 61, 62 (N.D. 2016) (concluding that the suspicionless search of the
home of an unsupervised probationer who was subject to a warrantless search condition
was unreasonable under the Fourth Amendment); Murry v. Commonwealth, 762 S.E.2d
573, 581 (Va. 2014) (concluding that a probation condition subjecting a probationer to a
warrantless, suspicionless search by any probation or law enforcement officer at any time
was not reasonable in light to the probationer’s background, his offenses, and the
surrounding circumstances).

       Probationers have more limited privacy rights than those of free citizens, but
probations do enjoy some expectation of privacy in their persons and property. See
Knights, 534 U.S. at 121 (describing a probationer’s privacy interests as “significantly
diminished”); Bennett, 200 P.3d at 463 (stating that “although probationers’ privacy rights
are more limited than are the rights of free citizens, probationers do enjoy some expectation
of privacy in their persons and property”); People v. Hale, 714 N.E.2d 861, 863 (N.Y.
1999) (concluding that “a probationer loses some privacy expectations and some of the
protections of the Fourth Amendment, but not all of both”); Murry, 762 S.E.2d at 578
(recognizing that “probationers retain some expectation of privacy, albeit diminished”).
                                            -4-
Although warrantless, suspicionless searches of parolees pursuant to a condition of parole
are permissible, probationers have a greater expectation of privacy than parolees. See
Samson, 547 U.S. at 850; Bennett, 200 P.3d at 462. The Tennessee Supreme Court has in
fact described parole as more closely akin to incarceration than it is to probation. Turner,
297 S.W.3d at 165. Moreover, the degree to which searches may impinge on
probationers’ expectations of privacy is “not unlimited.” Griffin v. Wisconsin, 483 U.S.
868, 875 (1987).

        Our state legislature has determined that certain offenders are eligible for probation
or some other alternative sentence rather than imprisonment based upon the nature of the
offenses, the sentences imposed, and the offenders’ criminal histories. See T.C.A. §
40-35-102(5), (6)(A) (providing that a defendant who is sentenced as an especially
mitigated or standard offender and who has committed a Class C, D, or E felony should be
considered a favorable candidate for alternative sentence if certain conditions are met); id.
§ 40-35-303(a) (providing that a defendant is eligible for probation if the sentence imposed
is ten years or less). Unlike parolees, probationers generally have been convicted of less
serious felonies and have relatively short criminal histories. Id. § 40-35-102(5)
(providing that “convicted felons committing the most severe offenses, possessing
criminal histories evincing a clear disregard for the laws and morals of society and
evincing failure of past efforts at rehabilitation shall be given first priority regarding
sentencing involving incarceration”). As a result, probationers are deemed to have acted
less harmfully than parolees or prison inmates.

       The probation condition subjected Mrs. Hamm to searches of her person, property,
residence, and vehicle at any time by any probation or law enforcement officer without a
warrant and for both probation and investigative purposes. To adopt the State’s argument
that law enforcement may conduct warrantless searches pursuant to this condition at any
time and without reasonable suspicion would, in reality, extinguish any Fourth
Amendment rights that Mrs. Hamm has as a probationer.

       The two primary goals of probation are “rehabilitation and protecting society from
future criminal violations.” Knights, 534 U.S. at 119. The State has a legitimate concern
that a probationer is more likely to engage in illegal activities than an ordinary citizen.
See id. at 121. The State also has an interest in ensuring that a petitioner will successfully
complete the term of probation and be integrated back into society as a productive,
law-abiding citizen. One of the purposes of sentencing is to impose punishment “to
prevent crime and promote respect for the law by … [e]ncouraging effective rehabilitation
of those defendants, where reasonably feasible, by promoting the use of alternative
sentencing and correctional programs that elicit voluntary cooperation of defendants.”
T.C.A. § 40-35-102(3)(C). To that end, probationers should be encouraged to obtain and

                                            -5-
maintain employment, further their education, support their families, and maintain
housing.

       Allowing suspicionless searches of probationers and their property at any time
could hamper the goals of rehabilitation. A warrantless, suspicionless search condition
subjects a probationer to a search of his or her person and belongings at any time and any
place, whether it is at the probationer’s employment, school, or home or while in a public
area such as a store or restaurant. The probation condition, therefore, could sanction
intimidating and harassing searches that are unrelated to the probationer’s rehabilitation or
public safety, thus undermining the purpose of the probation conditions. While such
intimidating and harassing searches might be challengeable in a motion to suppress if
officers happen to discover evidence of illegal activity, a probationer who is following the
law and the conditions of probation but nevertheless continues to be subject to intimidating
and harassing searches has little recourse.

       A suspicionless search of a probationer at her or her place of employment runs the
risk of disrupting the business and could subject the employer and other employees to a
search that would not otherwise be constitutionally permissible. As a result, an employer
has less of an incentive to hire a probationer subject to this condition. Furthermore, a
warrantless, suspicionless search of a probationer runs the risk of usurping the privacy
rights of those who would otherwise be protected under the United States and Tennessee
constitutions but who happen to work, socialize, or live with the probationer.

        The impact of a warrantless search on the rights of both probationers and regular
citizens is too great to authorize without requiring reasonable suspicion. Absent, at
minimum, a reasonable suspicion requirement, a probation or law enforcement officer may
search a probationer subject to a warrantless search condition at any time and place. It
appears that this warrantless search condition applies to probationers convicted of either
felonies or misdemeanors. As a result, in two years, hundreds of thousands of
probationers scattered throughout the State of Tennessee will be subject to searches
heretofore unheard of, and its negative impact could be immeasurable. Not only can the
condition negatively affect a probationer’s employment opportunities, it can also affect his
or her relationship with family and friends. A probationer whose person or property is
being searched may subject the persons and property of those surrounding the probationer
to a search. For example, in the present case, the officers did not limit their search to those
portions of the house over which Mrs. Hamm maintained authority or control. Rather, the
officers searched every room in the house with the exception of a small girl’s room and
despite information that Mr. Clifford Hamm and his teenage son lived in and maintained
personal property in the home.

       While a search conducted pursuant to a warrantless search condition may be
                                             -6-
unreasonable even absent a reasonable suspicion requirement if the search is based upon
harassment or some other purpose that does not constitute a legitimate law enforcement
purpose, the probationer only has a viable action of recourse if he or she is charged with a
criminal offense as a result of evidence seized during the search. Under such
circumstances, the probationer may seek to have the evidence seized during the search
suppressed. However, if no incriminating evidence is discovered, the probationer does
not have a viable recourse of action even if the probationer is subjected to multiple
warrantless, suspicionless searches. A reasonable suspicion requirement recognizes that
probationers have less privacy rights than regular citizens but protects probationers from
multiple and continuing warrantless searches when there is no indication that the
probationers are engaging in illegal activity.

        While the privacy rights of petitioners are more limited than the rights of free
citizens, probationers do have some expectation of privacy in their persons and property.
“Law enforcement efforts must be reasonably calculated with reference to the
probationers’ privacy rights.” Bennett, 200 P.3d at 463. I conclude that a reasonable
suspicion standard properly recognizes the reduced privacy rights of probationers while
balancing the State’s goals of rehabilitation and protection of the public from any further
illegal activity by the probationer. Reasonable suspicion is not an overly burdensome
standard of proof. See Griffin, 483 U.S. at 879-80.

       In the present case, the search of the Defendants’ home was not supported by
reasonable suspicion. Therefore, the search was not reasonable based on the totality of the
circumstances, and the trial court properly granted the Defendants’ motions to suppress on
this basis.

                                         Consent

       I also believe that it is necessary to address the State’s contention that Mrs. Hamm
consented to the search of her home by agreeing to the warrantless search provision as a
condition of probation. In making its argument, the State relies upon the order setting out
the conditions of probation, which was signed by Mrs. Hamm, the probation officer, and
the trial court. While the document signed by Mrs. Hamm listing the conditions of
probation is entitled “Probation Order,” it is a preprinted form prepared by the Field
Services Division of the Tennessee Department of Correction that includes blanks in which
information regarding Mrs. Hamm, her conviction, and her sentence were handwritten.
The form also includes the signatures of Mrs. Hamm, the trial judge, and the probation
officer as a “witness.” The form was not signed by the prosecutor or Mrs. Hamm’s
attorney, and there is no indication that Mrs. Hamm was allowed to review the form with
counsel before signing it or was otherwise informed that she was foregoing her Fourth
Amendment rights as a condition of probation. Such a practice does not appear to be
                                            -7-
uncommon. During the suppression hearing, the defense presented a preprinted form of
community correction rules utilized by Weststate Corrections Network, a private company,
which provides for warrantless searches and only requires the signature of the defendant.

        In State v. Davis, this court recognized that “[a] probationer’s waiver of his Fourth
Amendment rights is no less voluntary than the waiver of rights by a defendant who pleads
guilty to gain the benefit of a plea bargain.” 191 S.W.3d 118, 122 (Tenn. Crim. App.
2006) (citing Bordenkricher v. Hayes, 434 U.S. 357, 360-64 (1978)). When a defendant
seeks to waive his rights and enter a guilty plea, however, defense counsel and the trial
court are required to take actions to ensure that the defendant’s waiver is knowingly,
intelligently, and voluntarily made. The defendant’s counsel must advise the defendant of
the rights that he or she is waiving by pleading guilty to ensure that the defendant
understands his rights and the implications of the plea. There then must be an affirmative
showing in the trial court that the defendant is knowingly and voluntarily entering the plea
and was made aware of the significant consequences of the plea. See Boykin v. Alabama,
395 U.S. 238, 242 (1969); State v. Pettus, 986 S.W.2d 540, 542 (Tenn. 1999); State v.
Mackey, 553 S.W.2d 337, 340 (Tenn. 1977). The trial court must determine if the guilty
plea is knowingly entered by questioning the defendant to ensure that the defendant
understands the plea and its consequences. Pettus, 986 S.W.2d at 542; Blankenship v.
State, 858 S.W.2d 897, 904 (Tenn. 1993).

        Defense counsel must advise a “noncitizen client that pending criminal charges may
carry a risk of adverse immigration consequences.” Padilla v. Kentucky, 559 U.S. 356,
369 (2010). Likewise, a trial court must advise a defendant who is entering a plea of
guilty or nolo contendere that the plea may affect the defendant’s immigration or
naturalization status, and the trial court must determine that counsel has advised the
defendant of the “immigration consequences of a plea.” Tenn. R. Crim. P. 11(b)(J). A
trial court also must advise a defendant, who is entering a plea of guilty or nolo contendere
to an offense for which the defendant will receive a sentence of community supervision for
life, that the defendant will receive the additional sentence, and the trial court must
determine that counsel has advised the defendant of the community supervision for life
sentence and its consequences. Tenn. R. Crim. P. 11(b)(K).

       However, these precautions are not taken when a probationer signs a form agreeing
to warrantless searches as a condition of probation and, thus, waiving one of the most basic
constitutional rights. Rather, a probationer is required to sign a preprinted form prepared
by the probation office generally after the probationer has been sentenced to probation and
without the advice of counsel or any questioning by the trial court to ensure that the
probationer understands the consequences of the condition. The consequences of a
probationer waiving his or her Fourth Amendment rights and being subjected to a
warrantless search condition are too great to base its validity on a preprinted form prepared
                                            -8-
by either a State-run or private probation office and signed by a probationer with little
bargaining power and without the advice of counsel or any actions by the trial court to
ensure that the waiver is knowing, voluntary, and intelligent. A person’s Fourth
Amendment rights are of such importance that any waiver of those rights as a condition of
probation should be made as part of the plea colloquy rather than in a backroom of a
courthouse without the presence of counsel. If a person’s Fourth Amendment rights can
be waived with such little formality as evidenced in this case, why cannot the right to an
attorney, notice, and a hearing also be waived as it relates to future probation violations or
other prosecutions?

       Another troubling aspect made apparent by this particular case is that the “consent”
to search as alleged by the State was given to the probation office or to a probation officer
in furtherance of the mission of rehabilitation. Traditionally, probation officers are not
trained in crime detection, investigation, or the constitutional requirements that protect a
citizen’s full panoply of rights. Moreover, as this case illustrates, this “consent” can be
used by any law enforcement agency in this state, other jurisdictions, or the federal
government to justify a search of any area where the probationer might be located
regardless of whether it furthers the goal of rehabilitation of the probationer subject to the
warrantless search condition. See Murry v. Commonwealth, 762 S.E.2d 573, 580 (Va.
2014) (“Law enforcement officers, however, do not have the same responsibility as
probation officers with respect to rehabilitating probationers.”). This “consent,” when
taken to its logical conclusion and without a minimum standard of reasonable suspicion,
would allow federal law enforcement officers to compare their federal gun registration
database against the records of all known felons who are on probation and search for guns
in homes where the probationers reside and vehicles in which the probationers have an
ownership interest notwithstanding the rights of other citizens. This concern is why court
action is necessary in limiting the substantial authority granted to law enforcement through
the practice of a warrantless search condition.

        While the risk of recidivism has been utilized as a justification for the warrantless
search condition, this risk of recidivism continues even after the probationer completes his
or her term of probation. A defendant who is convicted of a criminal offense committed
after the defendant has completed a term of probation is still considered a recidivist; yet,
the defendant retains his or her Fourth Amendment rights upon completion of probation.

       Even if a probationer may voluntarily consent to suspicionless, warrantless searches
as a condition of probation and thus waive his or her Fourth Amendment rights, the State
has failed to present any evidence surrounding the circumstances leading to Mrs. Hamm
signing the order that included the warrantless search condition. “The consent exception
to the warrant requirement applies when a person voluntarily consents to a search.” State
v. Reynolds, 504 S.W.3d 283, 306 (Tenn. 2015) (citing Schneckloth v. Bustamonte, 412
                                            -9-
U.S. 218, 219 (1973); State v. Berrios, 235 S.W.3d 99, 109 (Tenn. 2007)). The State bears
the burden of establishing that “‘consent was, in fact, freely and voluntarily given.’”
Reynolds, 504 S.W.3d at 306 (quoting Schneckloth, 412 U.S. at 222). “‘The pertinent
question is … whether the [individual’s] act of consenting is the product of an essentially
free and unconstrained choice. If the [individual’s] will was overborne and his or her
capacity for self-determination critically impaired, due process is offended.’” Id. at
306-07 (quoting State v. Cox, 171 S.W.3d 174, 185 (Tenn. 2005)). The issue of whether a
person voluntarily consented to a search is determined based upon the totality of the
circumstances in each case. Id. at 307.

       Although the prosecutor referenced a guilty plea during the suppression hearing, no
evidence was presented during the hearing establishing the terms of any plea agreement
that resulted in the convictions for which Mrs. Hamm was on probation. It is unknown
whether probation was agreed to by the parties under the terms of the plea agreement or
whether probation was ordered by the trial court following a sentencing hearing. No
evidence was presented to establish whether the warrantless search condition was ordered
by the trial court as a condition of Mrs. Hamm’s probation or whether the condition was
imposed by the office supervising Mrs. Hamm’s probation. No evidence was presented
regarding the time and place where Mrs. Hamm signed to order that included the
warrantless search condition, whether her counsel was present, whether the condition was
reviewed with Mrs. Hamm before she signed it, and whether she understood the
implications of the warrantless search condition. Finally, no proof was presented
regarding Mrs. Hamm’s “age, education, intelligence, knowledge, maturity, sophistication,
[and] experience,” all of which are relevant circumstances. Cox, 171 S.W.3d at 185.
Most of this evidence could have been presented through Mrs. Hamm’s probation officer,
who testified at trial, but that the State failed to question the probation officer about any of
the circumstances under which Mrs. Hamm signed the probation order. Thus, the State
failed to meet its burden of establishing that Mrs. Hamm voluntarily consented to
warrantless searches by signing the order that included the condition.

        In conclusion, I concur with the majority opinion affirming the trial court’s granting
of the Defendants’ motion to suppress evidence seized during the search of their home. At
a minimum, reasonable suspicion should be required for a government agency to conduct a
warrantless search of a probationer who is subject to a warrantless search condition of his
or her probation. Moreover, the trial court should inform a defendant of the warrantless
search condition during any plea colloquy and any knowing and intelligent waiver of a
defendant’s Fourth Amendment rights as a condition of probation should be affirmed in
open court. Finally, limits should be placed on what agencies and jurisdictions may
utilize the warrantless search condition to conduct a warrantless search of the probationer
based on reasonable suspicion.

                                             - 10 -
         _________________________________
         JOHN EVERETT WILLIAMS, JUDGE




- 11 -